           Case 1:21-cv-04667-ER Document 11 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BUILDING SERVICE 32BJ
SUPPLEMENTAL RETIREMENT AND
SAVINGS PLAN,
                            Plaintiff,                              ORDER
                     – against –                                21 Civ. 4667 (ER)

JONES LANG LASALLE AMERICAS, INC.,

                            Defendant.


RAMOS, D.J.

         Plaintiff brought the instant suit on May 25, 2021. Doc. 1. On August 20, 2021,

Defendant filed a motion to dismiss. Doc. 9. The Court denies Defendant’s motion without

prejudice. All motions must be filed in accordance with the Court’s Individual Practices, which

require that the movant request a pre-motion conference prior to filing a motion to dismiss. See

Individual Rule 2(A)(ii).



Dated:    August 25, 2021
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
